Name: Commission Regulation (EEC) No 754/90 of 29 March 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/4 Official Journal of the European Communities 30 . 3 . 90 COMMISSION REGULATION (EEC) No 754/90 of 29 March 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality corresponds to the standard quality fixed in Council Regulations (EEC) No 2731 / 75 (u), as last amended by Regulation (EEC) No 2094/ 87 (u), and (EEC) No 2734/75, or whether adjustments need to be made by applying the coefficients of equiva ­ lence provided for in Commission Regulations No 158/ 67/EEC (13), as last amended by Regulation (EEC) No 2124/87 (14), and No 159/67/EEC (15) ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the correc ­ tions necessitated by the differences in transport charges in relation to Rotterdam ; Whereas Council Regulation (EEC) No 715/90 (16) lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States or in the overseas countries and territories : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 13(5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1 636/87 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 13 ( 1 ) of Regu ­ lation (EEC) No 2727/75 provides that a levy must be charged on imports of the products listed in Article 1 (a), (b) and (c) of that Regulation ; whereas the levy is equal for each product to the threshold price less the cif price ; Whereas, the threshold prices for cereals and for wheat and rye flour, and wheat groats and meal, were fixed for the 1989/90 marketing year by Council Regulations (EEC) No 2734/75 0, (EEC) No 1214/89 (EEC) No 1218/89 Q and Commission Regulation (EEC) No 1588/89 0 ; Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Commission Regulation No 156/67/EEC (9), as last amended by Regulation (EEC) No 31 /76 (10), and in particular the most favourable purchasing opportunities , on the world market among those which are most representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC ; No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 28 March 1990 ; (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 7. (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 34. {&lt;) OJ No L 128, 11 . 5 . 1989, p. 2. 0 OJ No L 128, 11 . 5 . 1989, p. 7 . (8) OJ No L 156, 8 . 6. 1989, p. 23 . ( ») OJ No 128 , 27. 6. 1967, p. 2533/67 . (l0) OJ No L 5, 10 . 1 . 1976, p. 18 . (") OJ No L 281 , 1 . 11 . 1975, p. 22. (12) OJ No L 196, 17. 7 . 1987, p. 1 . (&gt; 3) OJ No 128, 27. 6. 1967, p . 2536/67. H OJ No L 197, 18 . 7 . 1987, p. 22. (1J) OJ No 128, 27. 6. 1967, p . 2542/67. (") OJ No L 84, 30 . 3 . 1990, p . 85. 30 . 3 . 90 Official Journal of the European Communities No L 83/5 set out in the Annex thereto ; whereas these levies are altered only where variations in the components used to calculate them have the effect of increasing or reducing them by ECU 0,73 or more, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 272 of the Act of Accession, the Community as constituted at 31 December 1985 must, in the case of products specified in Article 1 of Regulation (EEC) No 2727/75 which are imported from Portugal , apply the arrangements which were applicable in respect of Portugal before accession ; whereas, under Article 4 of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), as last amended by Regulation (EEC) No 3296/88 (2), the same arrangements are to be applied in the case of Spain ; whereas a levy should be applied pursuant to those arrangements and whereas that levy should be calculated in accordance with the rules laid down in Regulation No 156/67/EEC and taking into account the situation with regard to market prices in Portugal ; and whereas, in the case of imports into Spain, the accession compensatory amount applicable to trade between Spain and the Community as constituted at 31 December 1985 should be deducted from the levy ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be as Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c)'of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 1 990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') QJ No L 367, 31 . 12, 1985, p . 7. (2) OJ No L 293, 27 . 10 . 1988 , p . 7 . No L 83/6 Official Journal of the European Communities 30 . 3 . 90 ANNEX to the Commission Regulation of 29 March 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) Levies CN code Portugal Third country 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 10 00 1008 20 00 1008 30 00 1008 90 10 1008 90 90 1101 00 00 1102 10 00 1103 11 10 1103 11 90 37,12 37,12 46,15 46,15 38,10 38,10 62,78 54,03 54,03 45,43 = 45,43 37,12 37,12 54,03 54,03 54,03 54,03 0 54,03 67,51 102,06 86,26 ; 71,65 1 31,66 00 131,6600 184,87 (')O 184,87 0 0 135,62 135,62 131,54 0 117,68 117,68 122,94 122,94 131 ,6600 131 ,6600 " 138,94 0 28,78 94,35 0 0,00 o 0 0,00 204,04 198,33 302,38 j 219,10 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories*. (J) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by ECU 1,81 /tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is applied in accordance with Regulation (EEC) No 715/90. 0 Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (') The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1 1 80/77 (OJ No L 142, 9 . 6 . 1977, p. 10) and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10 . 12. 1971 , p. 22). Q The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triti ­ cale).